                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                 )               Case No. 16-20031-03-CM
VICTOR VELAZQUEZ,                                )
                                                 )
                      Defendant.                 )
                                                 )

                                   MEMORANDUM AND ORDER

       Defendant Victor Velazquez has entered a plea of guilty in this case but has not yet been

sentenced. The sentencing hearing is set for May 7, 2019. After entering his plea, defendant filed a

motion to dismiss for violation of his Sixth Amendment rights (Doc. 269). During the briefing of that

motion, defendant also filed a motion to invite amicus (Doc. 286). Defendant asks the court to allow

the Federal Public Defender (FPD) to enter an appearance to file a brief concerning the issue of

appropriate relief should the court find that defendant’s Sixth Amendment rights have been violated.

       The issues presented in defendant’s motion to dismiss are familiar in this District. Defendant

claims that he is the victim of practices of the United States Attorney’s Office and Correctional

Corporation of America (CCA), whereby video and audio recordings of privileged attorney-client

communications were made, obtained, and potentially reviewed. These allegations are being

addressed in United States v. Black, et al., 16-cr-20032-JAR.

       In this case and others, defendants have filed motions to dismiss pending criminal cases based

on the allegations raised in Black. Likewise, a number of convicted defendants have filed related §

2255 motions, either pro se or through the FPD’s office. This court’s practice to date has been to delay

briefing on the § 2255 motions until the Black issues are resolved. Likewise, the court finds it proper



                                                     -1-
to refrain from making substantive rulings on the allegations in motions to dismiss based on Black

issues. Evidence is not presently available for review, and this court does not wish to interfere with the

ongoing Black litigation until after Judge Robinson has issued final rulings.

        For these reasons, the court determines that defendant’s motion to dismiss should be denied.

This ruling does not mean that defendant will never be entitled to any relief based on his allegations.

After judgment is entered in this case, defendant may again raise these allegations in a § 2255 motion.

But in any event, the allegations do not merit dismissal of defendant’s case at this time. And because

the court declines to consider the merits of defendant’s allegations, no supplemental amicus brief is

necessary. The FPD may enter its appearance in this case post-judgment, pursuant to Standing Order

18-3.

        IT IS THEREFORE ORDERED that defendant’s motion to dismiss (Doc. 269) is denied.

        IT IS FURTHER ORDERED that defendant’s motion to invite amicus (Doc. 286) is denied

as moot.

        Dated this 22nd day of April, 2019, at Kansas City, Kansas.


                                                     s/ Carlos Murguia
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                   -2-
